 



Exhibit 10.4
CONSULTING AGREEMENT
This Consulting Agreement (this “Agreement”), effective March 2, 2007 (the
“Effective Date”), is entered into between Sanderling Ventures Management VI, a
California limited partnership (“Consultant”), and ReGen Biologics, Inc., a
Delaware corporation (“Client”).
WHEREAS Client desires to engage Consultant for the services described in this
Agreement, including Schedule A to this Agreement; and
WHEREAS Consultant desires to or has performed the Services for the compensation
set forth in Schedule A;
NOW THEREFORE, Client and Consultant agree as follows:

  1.   Services and Payment. Client hereby engages Consultant to provide
financial consulting services as identified in Schedule A and such other
services as agreed to by the parties from time to time (the “Services”), and
Consultant accepts such engagement. In consideration for Consultant’s Services,
Client will pay Consultant in accordance with and subject to the terms of
Schedule A. Consultant will in good faith follow Client’s instructions in
performing the Services. Consultant shall at all times act in the best interest
of Client.     2.   Client Obligations. Client will furnish to Consultant such
documents, materials and other information (“Information”), cooperation and
assistance as Client deems necessary or appropriate to perform the Services.
Client acknowledges and agrees that in performing the Services, Consultant does
not assume responsibility for the accuracy or completeness of any Information.
Such Information will be considered “Proprietary Information” for all purposes
under Section 6, and will therefore not be disclosed to any person except as
permitted under Section 6.     3.   Term. This Agreement will remain in effect
for one (1) year from the Effective Date, after which the Agreement will
automatically terminate (the “Termination Date”).     4.   Limited Warranty.
Consultant represents and warrants to Client that the Services have been and
will be performed in a professional and workmanlike manner.     5.   Assignment.
This Agreement and the rights and obligations hereunder may not be assigned or
otherwise transferred by Consultant without the prior written consent of Client.
This Agreement shall be binding upon and shall inure to the benefit of the
parties’ successors and assigns.     6.   Confidentiality. Consultant
acknowledges that, in the course of performing its duties under this Agreement,
it may obtain information relating to Client that is of a confidential and
proprietary nature (“Proprietary Information”). Such Proprietary Information may
include, without limitation, financial and pricing information, computer codes,
trade secrets, know-how, inventions, techniques, processes, programs,
algorithms, schematics, data, customer lists, and sales and marketing plans.
Consultant shall, at all times, both during the term of this Agreement and after
its termination, keep in trust and confidence all such Proprietary Information,
and shall not use such Proprietary Information other than in the course of its
duties pursuant to this Agreement; nor shall Consultant disclose any such
Proprietary Information to any person without Client’s prior written consent.
Consultant shall not be bound by this Section with respect to information
Consultant can document (i) at the date hereof has entered or later enters the
public domain as a result of no act or omission of Consultant, (ii) is lawfully
received by Consultant from third parties without restriction and without breach
of any duty of nondisclosure by any such third party or, (iii) was in
Consultant’s possession prior to the Effective Date and was not obtained from
Client.

 



--------------------------------------------------------------------------------



 



  7.   Choice of Law; Forum. This Agreement shall be construed in accordance
with and governed for all purposes by the laws of the State of New York
applicable to contracts executed and to be wholly performed within such State.  
  8.   Severability. Should any part of this Agreement for any reason be
declared invalid, such decision shall not affect the validity of any remaining
provisions, which remaining provisions shall remain in full force and effect as
if this Agreement had been executed with the invalid portion thereof eliminated.
It is hereby declared the intention of the parties that they would have executed
the remaining portion of this Agreement without including any such part, parts,
or portions that may, for any reason, be hereafter declared invalid. Any
provision shall nevertheless remain in full force and effect in all other
circumstances.     9.   Publicity. Consultant shall not list Client’s name in
promotional materials, including brochures, presentations, proposals or internet
websites, or otherwise use Client’s name without the prior written consent of
the Client.     10.   Independent Contractor. The parties hereto expressly
understand and agree that Consultant is an independent contractor and not a
partner, joint venturer, employee or agent of Client in the performance of each
and every part of this Agreement. Consultant has no authority, right or ability
to bind or commit Client in any way, and will not attempt to do so or imply that
it may do so.     11.   Miscellaneous. This Agreement (including any
attachments) constitutes the entire agreement, and supersedes all prior
negotiations, understandings or agreements (oral or written); between the
parties concerning the subject matter of this Agreement. No change, modification
or waiver to this Agreement will be effective unless in writing and signed by
both parties. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement as of the Effective Date.
Consultant:
Sanderling Ventures Management VI

         
By:
  /s/ Robert G. McNeil    
 
 
 
   
Name:
  Robert G. McNeil    
 
       
Title:
  Owner    
 
       
Date:
  March 2, 2007    
 
 
 
   
 
       
Client:
  REGEN BIOLOGICS, INC.    
 
       
By:
  /s/ Brion D. Umidi    
 
 
 
   
Name:
  Brion D. Umidi    
 
       
Title:
  Senior Vice President and Chief Financial Officer    
 
       
Date:
  March 1, 2007    
 
 
 
   

3



--------------------------------------------------------------------------------



 



Schedule A
SERVICES AND COMPENSATION

  1.   Services: Consultant has provided, and until the Termination Date will
provide the following Services to Client at a mutually agreeable time or times:

  a)   Financial advisory services including but not limited to: (i) advising
Client regarding financing terms and structure; and (ii) providing information,
as requested by Client, in relation to any such financings.     b)  
Additionally, Consultant may provide other consulting services to Client on a
mutually agreed-upon basis.

  2.   Compensation: Upon the Effective Date, Client shall pay Consultant or
such affiliate entities as designated by the Consultant warrants for 2,000
shares of the Client’s Series D Convertible Preferred Stock, $0.01 par value per
share (the “Preferred Stock”). Consultant hereby acknowledges and agrees that
the Preferred Stock is subject to conversion to shares of the Client’s Common
Stock, $0.01 par value per share (the “Common Stock”) pursuant to paragraph 7(a)
of the Client’s Certificate of Designations, Preferences and Rights of Series D
Convertible Preferred Stock (attached hereto as Exhibit I).     3.  
Consultant’s Expenses: Consultant shall be responsible for all out-of-pocket
expenses incurred in connection with the Services. Client shall not be obligated
to reimburse Consultant for any such expenses.

4



--------------------------------------------------------------------------------



 



EXHIBIT I
CERTIFICATE OF DESIGNATIONS, PREFERENCES
AND RIGHTS OF SERIES D CONVERTIBLE PREFERRED STOCK

5